Citation Nr: 9908391	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-36 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and July 1996 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO) which denied 
entitlement to service connection for hearing loss and for 
tinnitus.

The veteran appealed the decision to the Board which remanded 
the case to the RO in June 1998 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
hearing loss with his period of active service.

2.  There is no current diagnosis of tinnitus.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
hearing loss and for tinnitus are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1997 Supplemental Statement of the Case (SSOC), 
it was noted that the evidence considered included statements 
of four individuals.  In the Reasons and Bases portion of the 
SSOC, the Hearing Officer noted that the statements indicated 
that the veteran had some type of hearing loss following 
service and tinnitus; the Hearing Officer noted further, that 
none of these persons were identified as a medical 
professional.  In its June 1998 REMAND the Board requested 
that the RO attempt to locate these statements as such 
statements were not of record upon transfer of the claims 
file to the Board.  The record shows that that upon receipt 
of the REMAND in June 1998 the RO wrote to the veteran 
requesting that he provide copies of the statements from M. 
Wells, L. Green, D. Scott and S. Wells.  A November 1998 RO 
note to the claims file discloses that the veteran did not 
provide the statements as requested.  The note further states 
that the RO did not have copies of the statements and that 
the hearing officer could not explain why the statements had 
not been associated with the claims file at the time of the 
hearing.

In consideration of the foregoing, the Board finds that the 
RO has expended all possible efforts to obtain records 
pertinent to the veteran's claim, that further search for the 
missing statements would be futile, and that the VA has no 
duty to continue to search for records that are apparently 
unavailable.  See Porter v. Brown, 5 Vet. App. 233, 237 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Therefore, the Board is constrained to consider this matter 
solely upon the evidence of record.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (sensorineural hearing loss), 
if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory thresholds in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 hertz, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

At the time of his induction into the Army in December 1970 
the veteran's medical examination report discloses a normal 
ear evaluation and pure tone thresholds in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
- 5
0
5
Not 
tested
0
LEFT
0
0
0
Not 
tested
- 10

With the exception of the above findings, the veteran's 
service medical records (SMR's) include no audiometry 
findings.  Review of the SMR's discloses no reference to the 
veteran's having sought or received treatment for hearing 
loss or tinnitus during his period of active service.  
Neither do the SMR's disclose a diagnosis of hearing loss or 
tinnitus.  At the time of his October 1972 separation 
physical examination the veteran's ears were again evaluated 
as normal.  No audiometry findings are included in the 
examination report.  The veteran denied a history of ear, 
nose or throat trouble as well as denied a history of hearing 
loss on his October 1972 report of medical history.

At his September 1996 RO hearing the veteran testified that 
he was exposed to acoustic trauma during a training accident 
in Germany when a single artillery shell exploded near enough 
to him to spray dirt in his face.  The veteran explained that 
his ears were examined at a field dispensary soon after the 
incident but that he did not think the examination disclosed 
anything wrong with his ears.  There is no record of the 
veteran's ear examination at the field dispensary.  The 
veteran further testified that he experienced hearing loss 
and tinnitus soon after the incident but he admitted that he 
neither sought treatment in service or nor did he mention 
these disorders at the time of his separation physical.  The 
veteran stated that he first sought an evaluation of his 
hearing after service in June 1995.

VA treatment records from June 1995 include the veteran's 
reported history of complaints of decreased hearing and 
tinnitus since service.  Audiological evaluation at the time 
revealed hearing within normal limits through 1000 Hertz 
sloping to a moderate sensorineural hearing loss, 
bilaterally.  Speech recognition was reported to be good.  
Although for purposes of this discussion, it appears that 
results of the June 1995 VA audiometry testing satisfy the 
requirements of 38 C.F.R. § 3.385 for hearing loss 
recognizable for VA purposes, the claims file contains no 
medical opinion on the etiology of the veteran's hearing 
loss.  Further, a diagnosis of tinnitus was not rendered. 

From a review of the evidence outlined above, it is clear 
that the first medical evidence of hearing loss appeared in 
June 1995, more than 20 years following the veteran's 
service.  There is no medical evidence that the veteran had a 
hearing loss in service or that his current hearing loss is 
related to an incident in service.  Similarly, there is no 
medical evidence that the veteran was diagnosed with tinnitus 
either in service or at any time thereafter.  The only 
evidence that purports to relate the claimed hearing loss to 
service or to diagnosis and relate tinnitus to service is the 
veteran's own statements.  However, because at all times 
relevant to this appeal the appellant has been a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence either of a nexus or 
relationship between his current hearing loss and his period 
of active service or of a current diagnosis of tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)  
Undoubtedly, the veteran is sincere in his belief that his 
hearing loss is related to his service and that he currently 
has tinnitus.  However, he is not qualified as a layperson to 
offer such an opinion and the veteran's mere contentions 
without supporting medical evidence do not constitute well-
grounded claims.  

Further, the provisions of 38 C.F.R. § 3.303(b) are not 
applicable because there is no  evidence of a chronic hearing 
loss condition in service or during the regulatory 
presumptive period, or of chronic tinnitus in service.  
Applying the continuity of symptomatology provision of 38 
C.F.R. § 3.303(b) to the veteran's claim, the Board notes 
that for purposes of well-groundedness, it is presumed that 
his statements of continuous symptoms of hearing loss and 
tinnitus are credible because they are not inherently 
incredible or beyond the competence of the veteran, as a lay 
person, to observe.  Furthermore, the Board finds that the 
veteran's statements are, in and of themselves, sufficient to 
show continuity of symptomatology with respect to his claim.  
Nevertheless, notwithstanding his showing of post-service 
continuity of symptomatology, medical expertise is required 
to relate his present hearing loss or claimed tinnitus to his 
reported symptoms.  Because the record is devoid of any such 
evidence, the Board concludes that the veteran has not 
submitted evidence sufficient to well ground his claim.  
Savage, supra.

Inasmuch as the record is devoid of competent medical 
evidence either establishing a link between the veteran's 
current hearing loss and his period of active service or 
showing current tinnitus, the veteran's claims for service 
connection for hearing loss and tinnitus are implausible and 
must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.

The Board recognizes that the issues of this appeal are being 
disposed of in a manner that differs from that employed by 
the RO.  In its August 1997 SSOC, the RO found the claims to 
be well grounded but denied them on the merits.  As noted 
above, the Board has denied the claims upon finding them to 
be not well grounded.  The Board's resolution of this appeal 
does not prejudice the veteran solely because of the denial 
on a basis different from that articulated by the RO.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Service connection for hearing loss and for tinnitus is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

